MEMORANDUM **
John Mitchell (“Mitchell”) appeals the district court’s denial of his motion to reopen his case or vacate and reenter judgment to allow a timely appeal to this court. *512The district court entered judgment against Mitchell after he failed to oppose the government’s motion to dismiss, or alternatively, its motion for summary judgment. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.
The district court did not abuse its discretion in determining Mitchell is not entitled to a reopening of the case under Federal Rule of Appellate Procedure 4(a). Mitchell’s attorney of record received electronic notice of the entry of judgment against him the day the judgment was entered. See Fed. R.App. P. 4(a)(6)(A). The district court’s notice of electronic service of the judgment on Mitchell’s counsel at the e-mail address he registered with the court establishes that he received proper service. Fed.R.Civ.P. 77(d)(1); D.Ak.LR 5.2(c)(2).
The district court properly determined Federal Rule of Civil Procedure 60(b)(1) does not apply here because Federal Rule of Appellate Procedure 4(a) is the exclusive relief for an untimely appeal based on lack of notice. In re Stein, 197 F.3d 421, 425 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.